Appellate Case: 22-6029     Document: 010110718235      Date Filed: 08/01/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          August 1, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  WILLIAM L. HARDING,

        Plaintiff - Appellant,

  v.                                                         No. 22-6029
                                                     (D.C. No. 5:21-CV-00515-JD)
  WATCH TOWER BIBLE & TRACT                                  (W.D. Okla.)
  SOCIETY OF NEW YORK, INC;
  CHRISTIAN CONGREGATION OF
  JEHOVAH WITNESSES, of New York
  Inc; CHRISTIAN CONGREGATION OF
  JEHOVAH WITNESSES, of Muskogee,
  Oklahoma; CHRISTIAN
  CONGREGATION OF JEHOVAH
  WITNESSES, of Oklahoma City Central
  Congregation; FRANK LEE, Ministerial
  Servant, ESTATE OF SAMUEL PORTIS,
  Elder,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. But it may be cited for its persuasive value. See Fed. R. App. P. 32.1(a);
 10th Cir. R. 32.1(A).
Appellate Case: 22-6029    Document: 010110718235         Date Filed: 08/01/2022     Page: 2



       William Harding, a state prisoner proceeding pro se, appeals the district

 court’s order dismissing his lawsuit against multiple Jehovah’s Witness business

 entities and two church leaders for failure to state a claim. 1 For the reasons below, we

 affirm.

                                      Background

       This lawsuit pertains to Harding’s allegation that two Jehovah’s Witness

 church leaders, Samuel Portis and Frank Lee, sexually abused him when he was a

 child between the ages of eight and ten. Harding maintains that he did not understand

 the nature of this abuse until 1996. According to Harding, he reported the abuse to

 his Oklahoma City congregation in 1997, but he contends the church took no action.

 Over 20 years later, Harding filed this lawsuit against Portis’s estate, Lee, and

 various Jehovah’s Witness entities, asserting federal- and state-law claims for sexual

 abuse, failure to report, and negligent hiring and retention.

       The case was initially assigned to a magistrate judge. See 28 U.S.C.

 § 636(b)(1)(B). Because Harding moved to proceed in forma pauperis, the magistrate

 judge screened Harding’s complaint under 28 U.S.C. § 1915(e)(2)(B)(ii) and

 recommended sua sponte dismissal for failure to state a claim. The district court

 agreed and dismissed the action over Harding’s objection. Specifically, the district

 court determined that (1) all but one of Harding’s federal claims failed for lack of



       1
          Because Harding is pro se, “we liberally construe his filings, but we will not
 act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).


                                             2
Appellate Case: 22-6029      Document: 010110718235       Date Filed: 08/01/2022      Page: 3



 subject-matter jurisdiction because they invoked criminal statutes that provide no

 private cause of action; and (2) the remaining federal claim, under 18 U.S.C. § 2255,

 was time-barred. Without any valid federal claims, the district court declined to

 exercise supplemental jurisdiction over the remaining state claims.

          Harding timely appealed and moved the district court for leave to proceed in

 forma pauperis on appeal. The district court denied the motion, concluding that

 Harding failed to establish either indigence or a good-faith basis for appeal. See

 § 1915(a)(1), (3). Harding renewed his motion to proceed in forma pauperis with this

 court.

                                          Analysis

          On appeal, Harding primarily challenges the district court’s dismissal of his

 § 2255 claim as time-barred and its refusal to apply equitable tolling or equitable

 estoppel. 2 We review § 1915(e)(2)(B)(ii) dismissals for failure to state a claim de


          Harding does not challenge the district court’s dismissal of his remaining
          2

 federal claims for lack of subject-matter jurisdiction or its refusal to exercise
 supplemental jurisdiction over his state-law claims, so we do not consider those
 claims. See Marshall v. Columbia Lea Reg’l Hosp., 345 F.3d 1157, 1163 n.4, 1165
 (10th Cir. 2003) (explaining that we do not consider dismissal of claims not
 challenged on appeal). He does challenge an additional reason the district court gave
 for dismissing his federal claim under 34 U.S.C. § 20341—a statute that mandates
 child-abuse reporting for certain covered professionals—on the merits. But Harding
 waived this argument by not appealing the district court’s primary ruling that
 § 20341 does not provide a private cause of action. See Bones v. Honeywell Int’l,
 Inc., 366 F.3d 869, 877 (10th Cir. 2004) (finding that appellant waived right to
 appeal district court’s alternate holding by only appealing primary holding). Harding
 has also waived, and so we need not address, the new civil-rights claim he raises for
 the first time in his appellate brief. See Smith v. Cummings, 445 F.3d 1254, 1258
 (10th Cir. 2006) (refusing to consider new claims raised on appeal).


                                              3
Appellate Case: 22-6029    Document: 010110718235        Date Filed: 08/01/2022      Page: 4



 novo. Kay v. Bemis, 500 F.3d 1214, 1217 (10th Cir. 2007). We also review

 statute-of-limitations rulings de novo, but we review any underlying rulings on

 equitable tolling and equitable estoppel for abuse of discretion. Braxton v. Zavaras,

 614 F.3d 1156, 1159 (10th Cir. 2010) (equitable tolling); Spaulding v. United Transp.

 Union, 279 F.3d 901, 911 (10th Cir. 2002) (equitable estoppel).

       Section 2255 “creates a civil cause of action for victims of certain sexual

 offenses under federal law.” Cisneros v. Aragon, 485 F.3d 1226, 1228 (10th Cir.

 2007). Specifically, as relevant here, the statute states that “[a]ny person who, while

 a minor, was a victim of” certain listed federal offenses “and who suffers personal

 injury as a result” of such offense “may sue in any appropriate” federal district court.

 § 2255(a). Without deciding whether Harding’s factual allegations supported a

 § 2255 violation, the district court determined that the claim was time-barred because

 Harding filed it well after the statute of limitations had expired. 3 A court performing

 § 1915 screening may sua sponte dismiss a complaint based on the statute of

 limitations “only when [expiration of the statute of limitations] is obvious from the

 face of the complaint and no further factual record is required to be developed.”




       3
          Like the district court, we question whether Harding’s § 2255 claim could
 survive, regardless of the statute of limitations, because Harding does not clearly
 state a § 2255 claim in his complaint or allege that he was the victim of any of the
 predicate federal crimes necessary to state such a claim. We need not decide these
 issues, however, because like the district court, we resolve this claim on statute-of-
 limitations grounds.


                                             4
Appellate Case: 22-6029    Document: 010110718235         Date Filed: 08/01/2022     Page: 5



 Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006) (quoting Fratus v. DeLand,

 49 F.3d 673, 674–75 (10th Cir. 1995)).

       The statute of limitations in § 2255 requires a claim to be brought either

 (1) within ten years after the date the plaintiff reasonably discovers the violation or

 injury that forms the basis for the claim, whichever is later, § 2255(b)(1); or

 (2) within ten years after the date the plaintiff turns 18 years old, § 2255(b)(2). The

 district court found that Harding’s claim was untimely under § 2255(b)(1) because

 Harding alleges he became aware of the abuse in 1996, but he failed to file suit

 within ten years from this date. And the district court found the claim was untimely

 under § 2255(b)(2) because Harding, who was born in 1966, failed to file within ten

 years of turning 18 years old. Harding raises three challenges to these conclusions,

 and we address each in turn.

       Harding first asserts that the district court applied the statute of limitations to

 the “wrong dates,” but we discern no error. Aplt. Br. 4. Harding reiterates on appeal

 that he became aware of the abuse in 1996, which is the relevant date from which the

 ten-year limitations period began to run. See § 2255(b)(1). Thus, the statute of

 limitations ran in 2006, and Harding filed this lawsuit about 15 years too late. See id.

 Harding suggests that he timely asserted his claim by reporting the abuse to his

 congregation in 1997, but as the district court explained, Harding needed to file a

 complaint with the court to meet the statute of limitations. See § 2255(b) (barring

 claims unless complaint is filed within limitations period).




                                             5
Appellate Case: 22-6029     Document: 010110718235        Date Filed: 08/01/2022        Page: 6



       Harding next argues that the district court erred by refusing to apply equitable

 tolling. Assuming equitable tolling is available in this context, Harding must show

 that (1) he “diligently” pursued his rights but (2) some “extraordinary circumstance”

 prevented him from timely filing his claim. Lozano v. Montoya Alvarez, 572 U.S. 1,

 10 (2014). Harding does not assert, and our independent review of the record does

 not reveal, that he met either condition. Thus, the district court did not abuse its

 discretion by declining to apply equitable tolling. 4

       As a final matter, we address Harding’s motions to proceed in forma pauperis

 and to receive an appointed attorney. When, like here, the district court certifies that

 an appeal is not taken in good faith, an appealing party may nevertheless move this

 court for leave to appeal in forma pauperis. See Rolland v. Primesource Staffing,

 L.L.C., 497 F.3d 1077, 1079 (10th Cir. 2007). We will not grant the motion, however,

 unless Harding shows “the existence of a reasoned, nonfrivolous argument” to

 support his appeal. See id. Because Harding has not made this showing, we deny his




       4
         Harding alternatively asserts that the district court should have applied
 equitable estoppel because he maintains that he detrimentally relied on the church to
 take action after he reported the abuse. Because Harding does not allege that
 defendants took active steps to prevent him from timely filing suit, the district court
 did not abuse its discretion by declining to apply equitable estoppel. See Kirklin v.
 Joshen Paper & Packaging of Ark. Co., 911 F.3d 530, 534–35 (8th Cir. 2018)
 (explaining that equitable estoppel requires showing that defendant took “active steps
 to prevent a plaintiff from suing on time” (quoting Dring v. McDonnell Douglas
 Corp., 58 F.3d 1323, 1329 (8th Cir. 1995))); see also Schloesser v. Kan. Dept. of
 Health & Env’t, No. 92-3079, 1993 WL 113725, at *1 n.1 (10th Cir. Apr. 12, 1993)
 (unpublished) (same).


                                             6
Appellate Case: 22-6029   Document: 010110718235        Date Filed: 08/01/2022    Page: 7



 motion. 5 And given our disposition of this appeal, we likewise deny Harding’s

 motion for an attorney. See Vreeland v. Coffman, 663 F. App’x 597, 607 (10th Cir.

 2016) (unpublished) (denying motion in part because appellant’s arguments “lack[ed]

 merit”).

                                      Conclusion

       For these reasons, we affirm the dismissal of this action and deny Harding’s

 motions to proceed in forma pauperis and to receive an appointed attorney.


                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge




       5
          Harding requests leave to amend his complaint for the first time on appeal.
 We deny this request. See Pyle v. Woods, 874 F.3d 1257, 1267 (10th Cir. 2017)
 (denying plaintiff’s request to amend because plaintiff could have made request in
 district court but instead chose to appeal).


                                           7